DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,256,833 (herein after ‘833).
Regarding claim 1, ‘833 teaches an analog-to-digital converter (ADC) (“an analog-to-digital converter (ADC)”), comprising: a comparator having a first input and a second input (“comprising: a comparator having a first input and a second input”); a first-side branch that comprises a binary-weighted capacitor array and that is configured to sample a voltage signal onto the binary-weighted capacitor array (“a first-side branch that comprises a binary-weighted capacitor array and that is configured to sample a voltage signal onto the binary-weighted capacitor array”), wherein an output from the binary-weighted capacitor array is coupled to the first input of the comparator (“wherein an output from the binary-weighted capacitor array is coupled to the first input of the comparator”); a plurality of second-side branches (“a plurality of second-
4. Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 5 of U.S. Patent No. 10,256,833 (herein after ‘833).
Regarding claim 2, claim 2 of ‘833 teaches wherein the plurality of second-side branches are implemented as not more than two second-side branches (“wherein the plurality of second-side branches are implemented as not more than two second-side branches”), the number of second-side branches thereby being two (“the number of second-side branches thereby being two”).
Regarding claim 3, claim 3 of ‘833 teaches further comprising a series of more than two voltage references configured for selective coupling to the binary-weighted capacitor array for selecting two of the voltage references for use in successive approximation control of the binary-weighted capacitor array and in establishing at least one most-significant bit during operation of the ADC (“further comprising a series of more than two voltage references configured for selective coupling to the binary-weighted capacitor array for selecting two of the voltage references for use in successive approximation control of the binary-weighted capacitor array and in establishing at least one most-significant bit during operation of the ADC”);   
 further comprising control logic that is operable to cause: sampling a first signal by a first one of the plurality of second-side branches (“further comprising control logic that is operable to cause: sampling a first signal by a first one of the plurality of second-side branches”); sampling a second signal onto the binary-weighted capacitor array (“sampling a second signal onto the binary-weighted capacitor array”); carrying out, based on the first signal and the second signal (“carrying out, based on the first signal and the second signal”), a charge redistribution successive approximation A/D conversion using the binary-weighted capacitor array (“a charge redistribution successive approximation A/D conversion using the binary-weighted capacitor array”); and while carrying out the charge redistribution successive approximation A/D conversion based on the first and second signals (“and while carrying out the charge redistribution successive approximation A/D conversion based on the first and second signals”), sampling a third signal onto a second one of the plurality of side branches (“sampling a third signal onto a second one of the plurality of side branches”); wherein 
4. 	Claims 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6-8, 3, 9 and 5 of U.S. Patent No. 10,256,833 (herein after ‘833).
Regarding claim 5, claim 4 of ‘833 discloses an image sensor, comprising: an array of pixels; and at least one ADC according to claim 1 (“An image sensor, comprising: an array of pixels; and at least one ADC according to claim 1”).
Regarding claim 6, claim 6 of ‘833 teaches wherein the array of pixels are organized in rows and columns and the image sensor is configured for parallel readout on a plurality of column buses (“wherein the array of pixels are organized in rows and columns and the image sensor is configured for parallel readout on a plurality of column buses”), wherein each column bus is associated with a respective one of said at least one ADCs (“wherein each column bus is associated with a respective one of said at least one ADCs”).

Regarding claim 8, claim 8 of ‘833 teaches wherein the number of column buses is greater than the number of at least on ADCs (“wherein the number of column buses is greater than the number of at least on ADCs”).
Regarding claim 9, claim 3 of ‘833 discloses wherein each ADC further comprises (i) a series of more than two voltage references configured for selective coupling to the binary-weighted capacitor array for selecting two of the voltage references for use in successive approximation control of the binary-weighted capacitor array and in establishing at least one most-significant bit during operation of the ADC, and (ii) control logic that is operable to cause: sampling a first signal by a first one of the plurality of second-side branches; sampling a second signal onto the binary-weighted capacitor array; carrying out, based on the first signal and the second signal, a charge redistribution successive approximation A/D conversion using the binary-weighted capacitor array; and while carrying out the charge redistribution successive approximation A/D conversion based on the first and second signals, sampling a third signal onto a second one of the plurality of side branches; wherein the third signal is to be used with a fourth signal sampled onto the binary-weighted capacitor array after carrying out the charge redistribution successive approximation A/D conversion for carrying out a subsequent charge redistribution successive approximation A/D conversion using the binary-weighted capacitor array based on the third and fourth signals.

first-side branch that comprises a binary-weighted capacitor array is configured to sample a pixel signal corresponding to photocharge generated by a pixel (“wherein 
Regarding claim 11, claim 5 of ‘833 teaches wherein the plurality of second-side branches consists of two second-side branches that are configured to sample reset voltage signals from pixels in alternating rows of the pixel array (“wherein the plurality of second-side branches consists of two second-side branches that are configured to sample reset voltage signals from pixels in alternating rows of the pixel array”), wherein the array of pixels are organized in rows and columns and the image sensor is configured for parallel readout on a plurality of column buses, wherein each column bus is associated with a respective one of said at least one ADCs.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04/07/2021, with respect to the  double patenting rejections of claims 4, 9 and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 3, 5 of U. S. Patent No. 10,526,833.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran (U.S. Patent No. 5,954,816) discloses Branch selector prediction.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN WYATT/           Examiner, Art Unit 2878 





/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878